DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “the resin composition optionally comprises an acid-modified polyolefin”. Although the specification discloses the resin composition may further contain “any other thermoplastic resin (E)” wherein examples include “a polyolefin resin in a broad sense, such as a polyolefin resin obtained by graft-modifying such homopolymer or copolymer of an olefin with an unsaturated carboxylic acid or an ester thereof”, there does not appear to be support to broadly recite “an acid-modified polyolefin”. The broad term appears to encompass other materials that were not originally disclosed, e.g., sulfonic acid-modified polyolefins, and so is not supported by the original filing.
Claim 15 also recites “the resin composition optionally comprises an acid-modified polyolefin”. The term “an acid-modified polyolefin” is not supported for the reasons described above.



Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 8-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,260,371).
Regarding claims 1, 3-5, and 8-11:
Chen discloses ethylene-vinyl alcohol (EVOH) compositions having improved melt processing stability (abstract). The composition comprises EVOH, an anhydride-functionalized polyolefin, a basic inorganic compound, a stabilizer comprising metal salt of an aliphatic carboxylic acid (i.e., fatty acid) having 3-9 carbon atoms, and a hindered phenolic antioxidant (col 1 ln 60+). The amount of the polyolefin is about 1-49 weight parts relative to 100 parts of the EVOH and the polyolefin (col 4 ln 34+). 
Chen further teaches zinc is a preferred neutralizing metal for the metal salt (col 5 ln 40+). The amount of the stabilizer is about 0.005-0.5 weight parts per 100 parts of the EVOH and the polyolefin (col 5 ln 66+). In addition to this stabilizer, Chen teaches the further use of a higher fatty acid having about 14-22 carbon atoms that is neutralized with any of the previously disclosed metals, which includes zinc (col 6 ln 18+). The amount of this additional salt is 0.01-0.5 weight parts per 100 parts of the EVOH and the polyolefin.
Chen also teaches the amount of the antioxidant is about 0.01-0.5 wt% based on the total amount of the EVOH and the polyolefin (col 5 ln 35+). The amount of the basic inorganic compound is about 0.05-5 wt% based on the total amount of the EVOH and the polyolefin.
These disclosed amounts overlap with the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of each of the components of Chen for the reasons disclosed therein over the disclosed ranges, including over values within the scope of the present ranges, to provide a composition having the properties desired for a given end use, and thereby arrive at the claimed invention.
With regard to present limitation that if an antioxidant is contained in the claimed resin composition, it is in “an amount of less than 0.01% by weight based on the resin composition,” the examiner submits that Chen’s teaching of a lower limit of “about 0.01” weight percent overlaps the presently claimed weight range because “about” necessarily encompasses values below 0.01%, e.g., 0.009% and 0.0099%. Additionally, Chen teaches “The amount of hindered phenolic antioxidant will generally be about 0.01 to about 0.5 wt %” (col 5 ln 35+). As such, Chen does not teach any particular negative effects result from amounts lower than 0.01% and states only that they are “generally” at such levels. Therefore, Chen renders the claimed invention obvious for the reasons described above.
Regarding claims 14-15:
Chen teaches the use of an anhydride-modified polyolefin is “[g]enerally” present in about of “about 1 to 49 weight parts anhydride modified-polyolefin…per 100 weight parts EVOH and anhydride-modified polyolefin.” (col 4 ln 38+). The examiner submits that Chen’s teaching of a lower limit of “about 1” weight percent overlaps the presently claimed weight range because “about” necessarily encompasses values below 1%, e.g., 0.9% and 0.99%. Additionally, the refence does not teach any particular negative effects result from amounts lower than 1% and states only that they are “generally” at such levels. Therefore, Chen renders the claimed invention obvious for the reasons described above.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of each of the components of Chen for the reasons disclosed therein over the disclosed ranges, including over values within the scope of the present ranges, to provide a composition having the properties desired for a given end use, and thereby arrive at the claimed invention.



Claim(s) 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,260,371) in view of Inoue (US 2016/0177080).
Regarding claims 6-7 and 12-13:
Chen discloses compositions as previously explained. The compositions can be used to provide barrier layers in multilayer structures (col 7 ln 14+).
Chen is silent with regard to an adhesive resin layer and a thermoplastic resin layer. Chen is also silent with regard to a polyamide layer.
Such multilayer structures were known in the art. For example, Inoue discloses resin compositions of EVOH (i.e., a saponified ethylene-vinyl ester copolymer) [0001]. Inoue teaches laminating a layer of such compositions with a layer of adhesive and a layer of thermoplastic resin [0016; 0055]. Suitable thermoplastic resins include polyamide [0056].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the Chen composition in known multilayer structures, including those with an adhesive layer and thermoplastic layer (further including a polyamide layer), and thereby achieve the claimed invention.


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.

Applicant’s amendments to claims 3-5 and 9-11 overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant argues “Chen requires 0.01 to 0.5 parts by weight of the antioxidant” and so teaches away from the claimed range of “less than 0.01% by weight” (p6).
The examiner respectfully disagrees. As discussed in the current rejections, Chen teaches the use of “about” 0.01% by weight of antioxidant which overlaps with the claimed range because it includes some values less than 0.01%. Additionally, the reference teaches the disclosed amounts are used “generally” and otherwise does not disclose any negative effects from using amounts less than 0.01% by weight. Therefore, the examiner maintains Chen renders the claimed invention obvious for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787